Title: Jonas Gleason: Improved Patent Steam Kitchen, 8 Aug. 1823, 8 August 1823
From: Gleason, Jonas
To: 

No. 1.[GRAPHIC IN MANUSCRIPT]No. 7.[GRAPHIC IN MANUSCRIPT]No. 3.[GRAPHIC IN MANUSCRIPT]IMPROVED PATENT STEAM KITCHENAND STEAM KITCHEN STOVES.J. & S. Gleason,INFORM the public that they carry on their manufactory at their old stand in Market-street, near Schuylkill Sixth-street, where they have on hand many sizes of Portable Cooking Stoves, suitable for from three to eighty in a family; also make, at the shortest notice, all sizes which are partly built in brick and partly of cast iron, and the larger the family the greater the object. They put up one of a large size at the Columbian College at Washington, and one at the Georgetown College; one at the Pennsylvania Hospital, to cook for three hundred people, has been in use eighteen months, and has not its equal in this country; those of a large size almost surpass belief, as they save one half of the room, fuel, and labour in cooking, and do the cooking in a better manner, with many other conveniences.The attention of Farmers is invited, as the waste steam which is carried off by a pipe, may be applied to steaming Clothes, which is far better than boiling, and steaming food for hogs or cattle, without much additional expense. The family Stove, improved in 1821, is much simplified, and suited for wood or coal of any —and, without objection from any quarter, these Stoves must be desirable to all who know them, as not one of the utensils come in contact with fire or smoke—will be found more lasting and clean, and not so laborious in using.Also, a Stove for washing and ironing, which will boil water, boil clothes, and heat irons for ironing, and is much liked, as it saves at least one half of the fuel used in a large establishment. As a proof of the utility of these cookeries, they produce the following certificates, which, from such respectable sources, cannot fail to satisfy the most incredulous.This is to Certify, that we have had in use for some time, a Steam Kitchen Stove, made by Messrs. J. & S. GLEASON, and are fully of an opinion, that it is the best that ever came to our knowledge, they being more compact, performing more work with the same fuel, in a clean and neat manner, and less laborious in using, together with other conveniences—and further can say, that, in our opinion, they only want a trial to become in general use.SAM. P. TODD.WM. WURTS.JOSEPH TAYLOR.JOSEPH GILLINGHAM.ROBT. SMITH.F. HELMBOLD.CLAYTON EARL.CHAS. C. WATSON.R. HUTCHINSON.JOHN CONNELLY.B. SANFORD.CHAS. FOULKE.JNO. HUFFNAGLE.ROBT. WALSH, Junr.Philadelphia, Feb. 17th 1820.This is to Certify, that we have constantly used Messrs. GLEASON’S Patent Cooking Machine in our kitchen, during the last eighteen months, and may safely say, that it has saved us at least about eighteen cords of wood, (our only fuel) independently of its usefulness and convenience. As such I recommend it.Cost $90.JAMES TATHAM.Clermont Seminary, near Piladelphia, Feb. 7th, 1820.This may Certify, that I have had in use about eight months, a Steam Kitchen, made by Messrs. J. & S. GLEASON, called their No. 7, which is capable to do all the cooking, &c. for upwards of one hundred in a family, in a complete manner, and save me at least two and an half cords of wood per month, and nearly one-half of the labour in cooking, it being very compact, and combines many other advantages.—As such I recommend it.Cost $220.GEORGE YOHE, Yohe’s Hotel.Philadelphia,  February, 1820.They also manufacture a large quantity of Shovels, Spades, Hoes, and Window-shutter Bolts, on the most improved plan; the Shovels and Hoes are made of steel—the Shovels without straps, and lighter, so that the person using them will be enabled to perform more labour with the same ease.